DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election of Group I, drawn to an oral composition, and the following species: crosslinking agent: source of calcium ions and calcium chloride.  Applicant notes that the elected species is encompassed in claims 1-4 and 8-14. 
Applicant traverses the restriction on the ground(s) that combined search and examination of the alleged inventions would not be a serious burden.  This is not found persuasive. In this instance, the presence of multiple species would present a search and examination burden since the different species would require different searches.  For example, the oral composition (Group I) is classified in A24B 15/16 and the method of preparing an oral composition (Group II) is classified in A24B15/287.
Thus, claims 5-7 and 15-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups or species, there being no allowable generic or linking claim. The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 9, 11, 12, and 14 are rejected under 35 U.S.C. 102(a) as being anticipated by Sutton (US 20150296868).
Sutton discloses a smokeless oral composition including an alginate and a crosslinking agent that may be a source of calcium ions, which crosslink to form an insoluble gel [0059]-[0061]. The composition includes tobacco with nicotine as an active ingredient [0025] and [0117]. The moisture content of the composition may be between 30% and 55% [0119] and the product may be contained within a pouch [0140].  Sutton also discloses that a starch filler may be added to the composition [0052].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sutton in view of Zhuang (US 20100218779).  
Regarding claim 4, Sutton discloses a smokeless oral composition including an alginate and a crosslinking agent that may be a source of calcium ions, which crosslink to form an insoluble gel [0059]-[0061]. Sutton discloses various calcium salts including calcium sulfate, citrate, carbonate, phosphate, and hydroxide and notes that suitable calcium salts will be known to a person skilled in the art [0062]-[0064].  Sutton does not specifically disclose that the crosslinking agent can be calcium chloride.  
Zhuang teaches an oral pouch product including a chemically cross-linkable polymers such as alginate and a calcium chloride crosslinking agent [0052]-[0053].  It would have been obvious to one of ordinary skill in the art at the time of the invention to use a calcium chloride crosslinking agent with the alginate in Sutton since calcium chloride was a known crosslinking agent for alginate.
With respect to claim 8, Sutton does not specifically disclose the gel is at least partially in a ground form.  Zhuang teaches an oral pouch product having ground filling including tobacco, fiber and salt for ease of pouching [0023 and [0061].  It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a filler gel that is at least partially in a ground form such as the filler in Sutton in order to provide ease of pouching the product.
Regarding claim 10, Sutton does not specifically disclose at least a portion of the active ingredient is bound to at least a portion of the filler component.  Zhuang discloses encapsulated flavoring components, wherein the encapsulation can help control the release of the flavoring materials, contained within a coating of crosslinked polymers including alginate and crosslinking agents including calcium chloride [0052]-[0054].  Zhuang also teaches that the flavor can be a flavor concentrate mixed with starch, i.e. bound to a filler [0048].  It would have been obvious to one of ordinary skill in the art at the time of the invention for at least a portion of the active ingredient to be bound to the filler if desired to control the release of the active ingredient as taught in Zhuang.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sutton, as applied to claim 1 above, in view of Kannisto (WO 2019115778).
Sutton discloses a smokeless oral composition including an alginate and a source of calcium ions which crosslink to form an insoluble gel [0059]-[0061].  However, modified Sutton does not specifically disclose that the oral composition is free of tobacco.  Kannisto teaches oral pouched nicotine product that may be free from tobacco, page 8, lines 25-28.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the oral composition of modified Sutton to be tobacco free in order to provide an alternative to a tobacco containing product and to provide a product free of anatabine [p.15, lines 14-18].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA MARY TAPSCOTT whose telephone number is (571)272-0919. The examiner can normally be reached 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Wilson, can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REBECCA MARY TAPSCOTT/               Examiner, Art Unit 1747                                                                                                                                                                                         

/Michael H. Wilson/               Supervisory Patent Examiner, Art Unit 1747